PER CURIAM.
The district judge did not, as was suggested on the argument, hold that this was a case of inevitable accident; the Zouave was not brought into the case and it was not necessary to discuss the question whether her navigation was faulty.
As will be seen from the narrative of the transactions, the critical point in the courses of the respective boats was the buoy off Throggs Neck. That point was reached and passed by the Lackawanna while the Zouave was ’some distance to the eastward of it. The Lackawanna cleared it by 500 feet and could not have safety given a wider clearance because she had been overtaken and passed 100 feet to starboard by another tug, the Staples, with a long tow, which had not yet passed the Lackawanna. The two charges of negligence against the respondent were fully considered by Judge Hand, who held them both to be unproved.
That is the only navigation which need be considered, and since we concur in his reasoning and conclusions, the decree is affirmed, with costs.